Citation Nr: 0526903	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression with 
insomnia.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for arthritis of both 
knees.

6.  Entitlement to service connection for arthritis of the 
left ankle.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for myofascial pain 
syndrome of the mandible.

10.  Entitlement to service connection for a bilateral foot 
disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to an initial, compensable disability rating 
for service-connected tinea pedis and onychomycosis.

13.  Entitlement to an initial, compensable disability rating 
for service-connected pseudo folliculitis barbae.

14.  Entitlement to a disability rating in excess of 20 
percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1997 to June 
2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions in May and November 2002 that, inter alia, 
denied service connection for depression with insomnia, for 
spondylolysis of L4-L5, for a stomach condition, for 
hemorrhoids, for hearing loss, for tinnitus, for myofascial 
pain syndrome of the mandible, and for hypertension; and 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for tinea pedis and 
onychomycosis, effective June 9, 2000.  The veteran filed a 
notice of disagreement (NOD) with the denials of service 
connection and with the assigned rating in December 2002, and 
the RO issued a statement of the case (SOC) in January 2004.  
The veteran filed a substantive appeal later in that same 
month.

In March 2004, the veteran testified at the RO before RO 
personnel; the transcript of that hearing is of record.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
tinea pedis and onychomycosis, the Board has characterized 
the issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

This appeal to the Board also arises from a November 2004 
decision that, inter alia, denied service connection for 
arthritis of both knees, for arthritis of the left ankle, and 
for a bilateral foot disability.  The veteran filed a NOD in 
December 2004, and the RO issued a SOC in January 2005.  The 
veteran filed a substantive appeal in January 2005.

In September 2005, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

The Board's decision on the claims for service connection for 
depression with insomnia, for a low back disability, for a 
stomach condition, for hemorrhoids, for arthritis of both 
knees, and for arthritis of the left ankle is set forth 
below.  The claims for service connection for hearing loss, 
for tinnitus, for myofascial pain syndrome of the mandible, 
for a bilateral foot disability, for hypertension, and for a 
compensable disability rating for service-connected tinea 
pedis and onychomycosis are addressed in the remand following 
the order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
remand also addresses the issues of a 10 percent evaluation 
initially assigned for service-connected pseudo folliculitis 
barbae, and of the denial of a disability rating in excess of 
20 percent for a service-connected right ankle disability-
each adjudicated and denied by the RO-for which the veteran 
has filed the first of two actions needed to place the issues 
in appellate status.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in July, 
August, and November 2000, and again in January 2002, the 
veteran appeared to raise the issue of his eligibility for a 
clothing allowance.  In June 2004, the veteran appeared to 
raise the issue of entitlement to service connection for a 
heart condition.  As those issues have not been adjudicated 
by the RO, they are not properly before the Board; hence, 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided on appeal has been 
accomplished.

2.  There is no competent evidence or opinion establishing 
that the veteran currently had a psychiatric disability, to 
include depression with insomnia, that is medically related 
to service.

3.  There is no competent evidence or opinion establishing 
that the veteran currently has a low back disability that is 
medically related to service.

4.  The competent evidence establishes that the veteran does 
not have a stomach disability. 

5.  There is no competent evidence or opinion establishing 
that the veteran currently has hemorrhoids that are medically 
related to service.

6.  The competent evidence establishes that the veteran does 
not have arthritis of either knee. 

7.  The competent evidence establishes that the veteran does 
not have arthritis of the left ankle. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression with 
insomnia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004). 

3.  The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

4.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  The criteria for service connection for arthritis of both 
knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 

6.  The criteria for service connection for arthritis of the 
left ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

Through the January 2004 and January 2005 SOCs, the April 
2004, January 2005, and March 2005 supplemental SOCs (SSOCs), 
and the December 2000, March 2001, December 2001, February 
2003, and May 2004 letters, the RO notified the veteran of 
the legal criteria governing the claims (to include the three 
criteria for establishing service connection), the evidence 
that has been considered in connection with the appeal, and 
the bases for the denial of each of the claims.  After each, 
the veteran and his representative were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's December 2000, March 2001, 
December 2001, February 2003, and May 2004 letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letters requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  Those letters also invited the veteran 
to submit any additional evidence to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
both before and after the rating actions on appeal.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
claims herein decided were fully developed and re-adjudicated 
after notice was provided.

As indicated above, the RO issued the January 2004 and 
January 2005 SOCs explaining what was needed to substantiate 
the claims after receiving the veteran's NODs, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its December 2000, March 2001, and May 
2004 letters, prior to the RO's initial adjudication of each 
of the claims.  While the veteran reported treatment for back 
pain on three occasions by a chiropractor during the month 
from December 2002 to January 2003, no response to the RO's 
request for such records has been received.  Inasmuch as 
there is no indication that such records would provide any 
plausible nexus to the veteran's military service, and the 
veteran has made no such contention, the Board finds that 
those records are of minimal, if any, probative value with 
respect to the claim for service connection for a low back 
disability.  Other than for those treatment records for back 
pain, the veteran has not informed the RO of the existence of 
any evidence that had not already been obtained in response 
to those letters, or at any other point during the pendency 
of this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and medical 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the claims herein 
decided.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims herein decided.  

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis or a psychosis, which develop to 
a compensable degree (10 percent for arthritis or a 
psychosis) within a prescribed period after discharge from 
service (one year for arthritis or a psychosis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307 and 3.309 (2004).

A.  Depression with Insomnia

In this case, the veteran contends that the onset of his 
recurrent depressive disorder with insomnia was during 
military service.  During the March 2004 hearing, the veteran 
testified that, there have been days when, he might be up for 
two days without any sleep.

Initially, the Board notes that, while service medical 
records show the veteran reported frequent trouble sleeping 
when examined for Medical Board purposes in January 2000, the 
examiner then noted that insomnia was secondary to ankle 
pain.  Both neurological and psychiatric systems were 
documented as normal.  There are no actual findings or 
diagnosis of any specific psychosis, to include depression, 
during service.

The Board also points out that there is no evidence of a 
psychosis within the first post-service year.  Specifically, 
the December 2000 VA examiner found no symptomatology to 
render any psychiatric diagnosis.  The veteran also denied 
having any prior psychiatric treatment.  He reported having a 
depressed mood once in a while because "things did not go 
his way."  The veteran also reported trouble sleeping at 
times because of pain.

Current medical evidence includes a May 2002 letter from a VA 
staff psychiatrist who diagnosed major depression, recurrent, 
as well as adjustment disorder and anxiety disorders.  

In this case, the Board finds that the claim must fail 
because there is no competent medical evidence of a nexus 
between any current psychiatric disability, to include major 
depression, and the veteran's active military service.  The 
May 2002 VA staff psychiatrist identified the veteran's job 
and moving to Detroit in September 2001 as the primary 
stressors that exacerbated the veteran's symptoms; however, 
the record includes no medical opinion that specifically 
address the etiology of any current psychiatric disability.  
While a May 2002 VA staff psychiatrist reiterated the 
veteran's report that his right ankle injury in service 
precipitated the veteran's depressed mood, this notation, 
without more, does not constitute competent evidence of the 
required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, neither the veteran nor his representative 
has alluded to the existence of any such evidence.

B.  Low Back Disability

In this case, the veteran contends that he had been diagnosed 
with arthritis of the spine, and that service connection is 
warranted for a low back disability.

Initially, the Board notes that, service medical records 
reflect no complaints, findings or diagnosis of any back 
condition, nor include any evidence documenting a back 
injury.  The post-service medical records first reveal an 
assessment of lumbar sprain in July 2000.

Although x-rays taken in December 2000-i.e., within the 
first post-service year-reveal "DJD facet joints L4-L5, L5-
S1, and S1 joints" and muscular spasm producing 
straightening of the lordotic curve, the March 2002 VA 
examiner attributed those findings to spondylolysis at the 
L4-L5 area, and indicated that the condition was 
developmental.  The Board points out, however, that 
congenital or developmental abnormalities are not "diseases 
or injuries within the meaning of applicable legislation" 
and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2004).  

Moreover, in March 2003, the veteran was examined by an 
orthopedist to obtain medical information as to the nature 
and etiology of any current low back disability.  The 
physician found no objective evidence of degenerative 
arthritis in the lower back, and noted that the examination 
revealed normal lumbar lordosis.  That examiner did not 
render a diagnosis of any current back disability.  

Collectively, this medical evidence tends to indicate that 
the veteran does not currently suffer from any current back 
disability upon which to predicate a grant of service 
connection.  However, even if, given the prior diagnosis of 
lumbar strain in 2000, the Board were to assume, for the sake 
of argument that the veteran may currently suffer from a back 
disability, the claim must, nonetheless, fail in the absence 
of a nexus between any such current disability and service.  
Here, there is no medical evidence or opinion that even 
suggests a medical nexus between any current low back 
disability and service, and neither the veteran nor his 
representative has alluded to the existence of any medical 
opinion that would, in fact, establish a nexus between any 
current low back disability and service, despite being asked 
or invited to present or identify such evidence via the RO's 
March 2001 letter.

C.  Stomach Condition
   
During the March 2004 hearing, the veteran testified that, 
since service, he occasionally had sharp pains in his 
stomach, and that service connection is warranted for a 
stomach condition.

The veteran's service medical records reflect no complaint, 
findings, or diagnosis of any stomach condition.  When the 
veteran was examined for Medical Board purposes in January 
2000, he did not report any stomach trouble; clinical 
evaluation revealed a normal abdomen.

Moreover, the post-service medical records include no 
evidence of any stomach condition.  During a VA examination 
in December 2000, the veteran denied any episodes of colic, 
distention, nausea, or vomiting.  He had had no weight gain 
or weight loss, and showed no signs of anemia.  On 
examination, the abdomen was soft, nontender, and 
nondistended in all four extremities.  The examiner did not 
render any diagnosis of stomach disability.

Accordingly, notwithstanding the veteran's assertions of 
occasional stomach pain, there is no competent evidence that 
establishes that he has, or ever has had, a stomach 
disability.  The Board notes that complaints of pain, alone, 
without underlying pathology, do not establish the existence 
of a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Here, none of 
the veteran's in-service or post-service medical records 
establishes the presence of a stomach disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the currently claimed disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).
 
D.  Hemorrhoids

During the March 2004 hearing, the veteran testified that he 
had been diagnosed with internal hemorrhoids approximately 
two years earlier, and that he occasionally had blood in his 
stool. 

The Board notes that there is no evidence that hemorrhoids 
were present during service.  Service medical records reflect 
no complaints, findings, or diagnosis of either hemorrhoids 
or of blood in the stool.  The veteran did not report having 
hemorrhoids when examined for Medical Board purposes in 
January 2000.

The Board points out that, during the December 2000 VA 
examination, the veteran reported having three episodes of 
bright red blood in his stool approximately six months 
earlier.  He reported no further episodes.  His rectal 
examination was normal.  The December 2000 VA examiner found 
that the veteran had bright red blood per rectum, then 
resolved.

In March 2003, the veteran underwent a sigmoidoscopy.  Very 
small internal hemorrhoids were noted.  Treatment 
recommendations included a prescribed medication, as well as 
stool softener, high fiber diet, plenty of liquids, and 
suppositories when needed.  Additional medical evidence in 
May 2003 includes an opinion that the veteran's bright red 
blood per rectum is likely due to hemorrhoids.

Here, the veteran has hemorrhoids manifested post service.  
However, there is no competent evidence even suggesting a 
medical nexus between such current disability and service.  
As noted above, the veteran did not report any episodes of 
bright red blood per rectum during service, and the physician 
that examined the veteran in December 2000 (shortly after 
service) concluded that the veteran's symptoms had then 
resolved.  [Parenthetically, the Board notes that, even if 
the veteran were shown to have hemorrhoids within the post-
service year, hemorrhoids are not included among the chronic 
diseases subject to presumptive service connection.  See 
38 C.F.R. § 3.309 (2004)]  

Further, the Board points out that neither the veteran nor 
his representative has either presented or alluded to the 
existence of any medical opinion that would, in fact, 
establish a nexus between any current hemorrhoids and 
service, despite being asked or invited to present or 
identify such evidence via the RO's March 2001 letter.

E.  Arthritis of Both Knees and of the Left Ankle

Pertinent to the knees, the Board points out that the service 
medical records reflect no complaints, findings, or diagnosis 
of any knee disability, or evidence of any knee injury.

The post-service medical evidence reflects a provisional 
diagnosis of right knee joint pain in June 2004.  At that 
time, the veteran complained of right knee discomfort of two-
to-three years' duration.  Reportedly, he did not wear any 
knee brace, and he used no ambulatory assist devices.  On 
examination, range of motion of the right knee was to 110 
degrees on flexion, and to zero degrees on extension.  The VA 
examiner noted no crepitus, no laxity, and no Lachman, 
Drawer, or McMurray signs; there was a Baker's cyst.  X-rays 
of the right knee revealed adequate joint space and no 
fractures.

VA progress notes in October 2004 reflect an assessment of 
chronic low back and knee pain, indicating that massage 
therapy was helpful.

Notwithstanding the veteran's assertions of knee pain, there 
is no competent evidence that establishes that he has, or 
ever has had, arthritis of both knees or, for that matter, 
any knee disability.  As noted above, complaints of pain, 
alone, without underlying pathology, do not establish the 
existence of a disability for which service connection may be 
granted.  See Sanchez-Benitez, 13 Vet. App. at 285; Evans, 12 
Vet. App. at 31-32.  In this case, none of the veteran's in-
service or post-service medical records establishes the 
presence of any knee disability, to include arthritis, and 
neither the veteran nor his representative has alluded to the 
existence of any such evidence.  

With respect to the left ankle, service medical records 
reflect only that the veteran was treated on one occasion in 
November 1997 for left ankle pain.

A VA examiner in March 2003 noted that the veteran's left 
ankle appeared normal looking, without any swelling or 
deformity.  Range of motion was within normal limits.  Power 
was satisfactory, though the veteran complained of pain 
during the test.  The March 2003 VA examiner noted no left 
ankle disability.

Here again, the Board points out that none of the veteran's 
in-service or post-service medical records establishes the 
presence of arthritis of the left ankle at any time.  As 
such, there is no competent evidence of the disability for 
which service connection is sought.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
each of the currently claimed disabilities involving alleged 
arthritis (and, if so, of a nexus between each such 
disability and service), there can be no valid claim for 
service connection.  See Gilpin, 155 F. 3d at 1353; Brammer, 
3 Vet. App. at 225.

F.  Conclusion

In adjudicating each of the aforementioned claims, the  Board 
has considered the veteran's assertions advanced in 
connection with each claim.  However, as indicated above, 
each claim decided turns on a medical matter-i.e., for the 
stomach and for arthritis of both knees and left ankle, the 
question of current disability; and for depression with 
insomnia, for low back disability, and for hemorrhoids, the 
question of a medical nexus to service.  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in connection with each claim 
decided.  However, in the absence of competent evidence to 
support any of the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for depression with insomnia is denied.

Service connection for a low back disability is denied.

Service connection for a stomach disability is denied.

Service connection for hemorrhoids is denied.

Service connection for arthritis of both knees is denied.

Service connection for arthritis of the left ankle is denied.





REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional notification and development of the 
claims remaining on appeal is warranted.  

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal for service connection for hypertension and for a 
higher initial rating for tinea pedis and onychomycosis, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession regarding 
each of the claims remaining on appeal.  After providing the 
required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The Board also finds that further medical development of the 
remaining claims is needed.

Pertinent to the claims for service connection for hearing 
loss and for tinnitus, the Board notes that, although the 
veteran was diagnosed with bilateral sensorineural hearing 
loss in 1999 (during service), and that audiometric testing 
then revealed hearing loss to an extent recognized as a 
disability for VA purposes (pursuant to 38 C.F.R. § 3.385), 
the record does not currently reflect that the veteran's 
meets the meets the criteria for a hearing loss disability.  
The Board thus finds that further audiological testing to 
resolve the apparently conflicting evidence, and to ascertain 
the existence of any current hearing loss disability and 
tinnitus (which the veteran claims he has experienced since 
service) is needed.  Further, the opinion of an ear, nose and 
throat physician as to the etiology of any diagnosed hearing 
loss disability and/or tinnitus would be helpful in resolving 
those claims.  See 38 U.S.C.A. § 5103A.

Pertinent to the veteran's claim for service connection for 
myofascial pain syndrome of the veteran testified that, while 
playing on the Army basketball team in service in 1997, he 
sustained a blow to his mouth and, since then, had a lot of 
popping in his jaw.  In August 2000, shortly after his 
discharge from service, the veteran underwent dental oral 
surgery for removal of two impacted teeth. A dental panoramic 
film taken in August 2001 revealed a closed joint space, and 
the area above the condoyle was possibly abnormal.  The 
veteran has since been diagnosed with myofascial pain 
dysfunction, and, in November 2002, a VA staff dentist listed 
the veteran's basketball injury as among other possible 
causes of the veteran's myofascial pain syndrome of the 
mandible.  

Under these circumstances, the Board finds that a more 
definitive medical opinion as to whether there is a medical 
relationship between current disability of the mandible and 
service, to include the in-service basketball injury as 
reported by the veteran, is needed to fairly resolve the 
claim on appeal.  See 38 U.S.C.A. § 5103A.

Finally, pertinent to the claim for service connection for a 
bilateral foot disability, the veteran contends that the 
deformity on his toes and ankles, including pain and scars, 
began in service.  Service medical records reflect numerous 
treatments for problems involving the veteran's feet.  The 
Board notes that service connection has already been 
established for tinea pedis and for onychomycosis, as well as 
for a right ankle disability.  Moderate pes planus, described 
as asymptomatic, was noted at the time of the veteran's 
November 1996 enlistment examination.  The post-service 
medical evidence reflects deformity of the veteran's toes and 
ankles, as well as pes planus with pronation.  X-rays taken 
in April 2003 reveal hallux valgus deformity of the first 
digit of bilateral feet with bunion formation.  In October 
2003, the veteran was diagnosed with early stages of 
posterior tibial tendon dysfunction.  

Under these circumstances, the Board finds that s more 
definitive medical opinion as to whether the veteran has a 
bilateral foot disability other than tinea pedis and 
onychomycosis, and if so, whether there is a medical 
relationship between such current disability and service, 
would be helpful in resolving that claim.  See 38 U.S.C.A. 
§ 5103A.

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo appropriate VA 
examinations to obtain the medical and dental information 
needed to properly adjudicate the claims identified above.  
The veteran is hereby advised that a failure to report to any 
such scheduled examination(s), without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
the veteran by the pertinent VA medical facility.
 
The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating each of the claims for which an appeal has been 
perfected.  Adjudication of the claim for an initial, 
compensable disability rating for service-connected tinea 
pedis and onychomycosis should include specific consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is appropriate.

As a final note, the Board points out that, in the May and 
November 2002 rating decisions, the RO denied the veteran's 
claim for a higher initial rating for pseudo folliculitis 
barbae, and denied the veteran's claim for an increased 
disability evaluation for a right ankle disability.  A 
December 2002 NOD clearly expressed disagreement with those 
determinations; however, the RO has not yet issued a SOC as 
to each of those claims.  Accordingly, the Board is required 
to remand these matters to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on denial of higher ratings for 
pseudo folliculitis barbae and for a 
right ankle disability.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claims for higher ratings for 
pseudo folliculitis barbae and for a 
right ankle disability, within 60 days of 
the issuance of the SOC).

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal for service 
connection for hypertension and for a 
higher initial rating for tinea pedis and 
onychomycosis.   The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession regarding each of the 
claims remaining on appeal, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA ear, nose and throat examination, and 
other appropriate VA examinations to 
obtain medical and dental information 
needed to properly adjudicate the claims 
for service connection for disability 
involving the mandible and bilateral foot 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometric testing 
and x-rays, as appropriate) should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

The  ear, nose, and throat examiner 
should specifically indicate whether the 
veteran currently has hearing loss in 
either or both ears(s) to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus of either or both 
ear(s).

With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any such 
disability is the result of injury or 
disease incurred in or aggravated by the 
veteran's service, to include noise 
exposure in service.  

The physician examining the veteran with 
respect to the mandible should 
specifically indicate whether the veteran 
currently has myofascial pain syndrome of 
the mandible, or any other disability 
involving the mandible.  With respect to 
each diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
in or aggravated by the veteran's 
service, to include a blow to the face 
while playing basketball, as alleged.  
The examiner should consider and address 
the significance, if any, of such an 
injury in the development of the current 
disability.

The foot examiner should clearly indicate 
whether the veteran has any current 
disability(ies) of the feet, in addition 
to the already service-connected tinea 
pedis and onychomycosis, to which the 
veteran's complaints of deformity of the 
toes and ankles, pain, and scars.  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service (on the basis of incurrence or 
aggravation) or to an already service-
connected disability.  In rendering an 
opinion with regard to aggravation, the 
examiner should address the following:  
a) whether any pre-existing disability 
(e.g., pes planus) increased in severity 
in service; and, if so, b) whether such 
increase in severity represented the 
natural progress of the condition, or 
whether such increase was beyond the 
natural progress of the condition 
(representing a permanent worsening of 
the condition).  If in-service 
aggravation of any pre-existing foot 
disability is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.  With 
regard to the claim for a higher initial 
rating for tinea pedis and onychomycosis, 
the RO should document its consideration 
of whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 
 
8.  If any benefits sought on appeal (for 
which an appeal has been timely 
perfected) remain denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


